FILED
                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS         Tenth Circuit

                                   TENTH CIRCUIT                            April 10, 2015

                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court

 UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

 v.                                                          No. 14-3245
                                                             (D. Kansas)
 JESUS RIOS-ZAMORA,                                 (Nos. 2:14-CV-02176-CM and
                                                        2:12-CR-20085-CM-1)
        Defendant - Appellant.



            ORDER DENYING CERTIFICATE OF APPEALABILITY


Before HARTZ, McKAY, and MATHESON, Circuit Judges.



       Defendant Jesus Rios-Zamora seeks a certificate of appealability (COA) to appeal

the district court’s denial of his motion for relief under 28 U.S.C. § 2225. See 28 U.S.C.

2255(c)(1)(B) (requiring a COA to appeal denial of a § 2255 motion). We deny a COA

and dismiss the appeal.

       Defendant pleaded guilty to illegal reentry following deportation after a conviction

for an aggravated felony. See 8 U.S.C. § 1326(a). In computing his guidelines

sentencing range, the district court applied a 16-level enhancement because Defendant

had previously been deported following a conviction for a felony crime of violence. See

USSG § 2L1.2(b)(1)(A)(ii). The court sentenced him to 70 months’ imprisonment.
Defendant’s § 2255 motion raised a single claim: that his trial counsel was ineffective

for failing to challenge the crime-of-violence sentencing enhancement because his prior

conviction was not for a crime of violence. The district court denied Defendant’s motion

and declined to issue a COA.

       A COA will issue “only if the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This standard requires “a

demonstration that . . . includes showing that reasonable jurists could debate whether (or,

for that matter, agree that) the petition should have been resolved in a different manner or

that the issues presented were adequate to deserve encouragement to proceed further.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks omitted).

       The conviction on which Defendant’s sentence enhancement was based was a

conviction for violating the Kansas aggravated-battery statute, Kan. Stat. Ann.

§ 21-3414(a). Our opinion in United States v. Treto-Martinez, 421 F.3d 1156, 1158–59

(10th Cir. 2005), makes clear that any conviction under that statute satisfies the

guidelines definition of a conviction for a crime of violence. Because the sentencing

court correctly applied the enhancement, counsel could not have been ineffective for

failing to argue the contrary. See Cannon v. Mullin, 383 F.3d 1152, 1177 (10th Cir.

2004). No reasonable jurist could debate the denial of Defendant’s § 2255 motion.




                                             2
We DENY Defendant’s request for a COA and dismiss the appeal.

                               ENTERED FOR THE COURT


                               Harris L Hartz
                               Circuit Judge




                                  3